The judgment under review will be affirmed, for the reasons given in the opinion of Mr. Justice Perskie in the court below.
In that opinion it is said:
"However contrary may be the practice or the view in other jurisdictions on this subject, it is common knowledge that in our state the trial judge at the end of each case hands over the pleadings and all exhibits to the jury."
This language would indicate that it is the usual and fixed practice of the trial judge to send out the pleadings to the jury, but whether or not the pleadings are sent out with the jury is a matter resting in the discretion of the trial judge. Rorer
v. Rorer, 48 N.J.L. 50; Mooney v. Peck, 49 Id. 232;Wright v. Rogers, 3 Id. 547; Cavanaugh v. Buchler,120 Pa. 441; 14 Atl. Rep. 391; Hitchins et al. v. Mayor, c.,of Frostburg, 68 Md. 100; 11 Atl. Rep. 826; Fleischmann v.Clark (Md.), 111 Atl. Rep. 851; Abbott's Civil JuryTrials (2d ed.) 480; 38 Cyc. 1835.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, TRENCHARD, CASE, BODINE, DONGES, HEHER, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, DILL, JJ. 13.
For reversal — None. *Page 14